[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 425 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 426 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 427 
The appellant insists that the cancellation of the first certificate which was payable to her, and the substitution of the second, which was payable to the respondent, were void for two reasons:
1. That the respondent had no insurable interest in the life of John C. Sabin.
2. That she, the wife, acquired by virtue of the first certificate and its delivery to her a vested right to the sum payable on her husband's death of which she could not be deprived without her consent.
The statute under which the corporation was organized expressly provides that the funds "may be set apart and provided to be paid over to the families, heirs or representatives of deceased or disabled members, or to such person or persons as such deceasedmember may, while living, have directed."
The by-laws of a corporation impose no limitation on the persons to whom certificates should be payable. It was held inMassey v. Mutual Relief Society of Rochester (102 N.Y. 523) that there being no restriction in the act under which the society was incorporated against making a certificate payable to a person in nowise related to the member, that a certificate issued to a stranger was not void as a wager policy. In that case the certificate was issued in favor of a person not related to the member, and who was not a member of the society, but in the case at bar, the certificate was issued in favor of a member of the order. Under the statute and by-laws a member of this corporation can legally direct the sum to become due at his death to be paid to a stranger having no insurable interest in his life. (Niblack on M.B. Societies, § 178.)
Did the plaintiff by the certificate and its delivery to her acquire a vested interest in the sum payable thereunder, of which she could not be deprived without her consent?
It is to be observed that the wife never paid any part of the *Page 428 
expenses incident to the membership of her husband in this society, nor of her membership in the society to which she belonged, and no pecuniary consideration can be raised in her favor. The statute under which the corporation was organized, its by-laws, together with the application for, and the certificate of membership constituted the contract which existed between the member and the society, which instruments construed together measure the rights of these litigants. (Hellenberg v. Dist.No. 1, 94 N.Y. 580; Sanger v. Rothschild. 123 id. 577; Niblack on M.B. Societies, § 166.)
The relation which existed between Sabin and the society subjected him to certain burdens and entitled him to certain benefits during the continuance of his membership, and if he died while in good standing in the order his appointee became entitled to a certain sum. This relation could be terminated at any time at the will of the member, and the appointee was changeable from time to time as he might elect. If we choose to term this relation a contract and it was established by agreement, the contract gave the right of change of the beneficiary with or without reason. Any person who became an appointee in such a certificate took the position subject to the absolute right of the member to substitute a new one at any moment. The rights acquired by the member by virtue of this relation did not amount to a chose in action. He had no interest in the society that was assignable or transferable until some right of action had accrued. The appointee had no vested interest in the sum which might in a contingency become payable on death of the member. (Hellenberg v. Dist. No. 1, supra; Sanger v. Rothschild,supra; Brown v. Catholic Mutual Benefit Assn., 33 Hun, 263;Boasberg v. Cronan, 30 N.Y.S.R. 483.)
It being settled that an appointee under such a contract has no vested interest in the sum, the position taken by the plaintiff in this case becomes utterly untenable.
The judgment should be affirmed, with costs.
All concur, except BRADLEY, J., not sitting, and HAIGHT, J., not voting.
Judgment affirmed. *Page 429